DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 34’ (See Figure 5b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 8 appears to be a duplicate of Figure 7 rather than “a view illustrating a form in which a plurality of fluid electrolysis apparatuses each illustrated in FIG. 1 are combined” as Figure 8 is described in the specification at page 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 3 and 5, the claims recites the limitation “the other end portion”.  There is insufficient antecedent basis for this limitation in the claims.  
Further as to claim 1, the claim recites the limitation “the external power source”.  There is insufficient antecedent basis for this limitation in the claims.  
As to claim 2, the claim recites that the electrode part “includes a first electrode and a plurality of first electrode plates”; however, claim 1, upon which claim 2 is dependent already introduce the limitation of an electrode part including “a first electrode plate”.  It is therefore unclear as to if the 
Further as to claim 2, the claim recites that the electrode part includes “a second electrode including at least one second electrode plate”; however, claim 1, upon which claim 2 is dependent already introduce the limitation of an electrode part including “a second electrode plate”.  It is therefore unclear as to if the limitations of claim 2 intend to further narrow the limitations of claim 1 or to refer to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 2, the claim reads “the conductive connection terminal incudes a first connection terminal having one end portion exposed toward the inside of the body part” and “a second connection terminal having one end portion exposed toward the inside of the body”.  However, claim 1 already recites that the conductive connection terminal incudes “one end portion” and an “other end portion”.  Thus rendering it unclear as to if claim 2 intends to modify that there are two “one end portions” or three “one end portions”.  However, based upon a review of the disclosure the former has been interpreted, i.e. that claim 2 is merely modifying the broad conductive terminal of claim 1 to be in two parts.  
Further as to claim 3, the claim recites the limitation “one end portion” of the first connection terminal; however, this limitation already appears in claim 2 upon which claim 3 is dependent.  Therefore, it is unclear as to if the limitation of claim 3 intends to refer back to the limitation of claim 3 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
Further as to claim 3, the claim recites the limitation “one end portion” of the second connection terminal; however, this limitation already appears in claim 2 upon which claim 3 is dependent.  Therefore, it is unclear as to if the limitation of claim 3 intends to refer back to the 
Further as to claim 7, the claim recites the limitation “the channel”.  There is insufficient antecedent basis for this limitation in the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Document No. KR 10-1379686 to Lee Young Sik (Lee Young Sik).
As to claim 1, Lee Young Sik teaches a fluid electrolysis apparatus comprises a body part (110/120) having an inlet port (111) and an outlet port (112) formed therein and provided with an inner space through which a fluid introduced through the inlet port (11) passes to be discharged through the outlet port (112), an electrode part (140) mounted in the inner space and comprising a first electrode plate (outer 140) and a second electrode plate (middle 140) to which external power sources of opposite polarities are applied, wherein the first electrode plate and the second electrode plate are alternately arranged to be spaced apparat from each other to form a plurality of channels in which the fluid is electrolyzed while passing therethrough between the first electrode plate and the second electrode plate, a conductive connection terminal (141) embedded in and integrally molded with the (110/120) to apply the external power source to the electrode part wherein one end of the conductive connection terminal (141) is exposed towards an inside of the body part so as to be connected to the electrode part (140) and the other end portion of the conductive terminal is exposed toward an outside of the body part so as to be connected to the external power source (Translation Paragraphs 00016, 0017 and 0023-0025; Figures 1 and 2).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,043,050 to Herbst (Herbst).
As to claims 1 and 8, Herbst teaches a fluid electrolysis apparatus comprises a body part (12/14) having an inlet port (42) and an outlet port (44) formed therein and provided with an inner space through which a fluid introduced through the inlet port (12) passes to be discharged through the outlet port (14), an electrode part (32/34) mounted in the inner space and comprising a first electrode plate (32) and a second electrode plate (34) to which external power sources of opposite polarities are applied, wherein the first electrode plate and the second electrode plate are alternately arranged to be spaced apparat from each other to form a plurality of channels in which the fluid is electrolyzed while passing therethrough between the first electrode plate and the second electrode plate, conductive connection terminals (46/48) embedded in and integrally molded with the body part (12) to apply the external power source to the electrode part wherein one end of the conductive connection terminal (46/48) is exposed towards an inside of the body part so as to be connected to the electrode part (32/24) and the other end portion of the conductive terminal is exposed toward an outside of the body part so as to be connected to the external power source, the apparatus further comprising a gasket (24/26) interposed to be in close contact between the inner surface of the body part (12) facing electrode plates of the electrode part and an outermost surface of a part of the electrode plates (32/34) in the inner space to prevent the fluid from passing between the inner surface of the body part (12) and the electrode parts (32/34) (Column 2, Line 39 to Column 3, Line 47; Figures 1 and 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. KR 10-2009-0116396 to Lee Heung Young (Lee) in view of US Patent Application Publication No. 2012/0103797 to Hermann (Hermann).
As to claims 1, 2 and 3,  Lee teaches a fluid electrolysis apparatus comprising a body part (11/12/13) having an inlet port (14) and an outlet port (15) formed therein and provided with an inner space through which a fluid introduced through the inlet port (14) passes to be discharged through the (15), an electrode part (30) mounted in the inner space and comprising two first electrode plates (31 and 32) and a second electrode plate (33) to which external power sources of opposite polarities are applied, wherein the first electrode plate and the second electrode plate are alternately arranged to be spaced apart from each other to form a plurality of channels in which the fluid is electrolyzed while passing therethrough between the first electrode plate and the second electrode plate, wherein the first electrode plates and the second electrode plate are arranged alternatively with surfaces that face each other (Translation Pages 4 and 6; Figures 2 and 4). 
Lee further teaches that the electrodes are provided with electrical connection terminals (36a/36b/36c) with an internal electrode connection end and an external power supply connection end (Translation Page 6; Figure 4).  However, Lee teaches that these terminals are provided merely through grooves formed in the body and not formed embedded in and integrally molded with the body.  
However, Herman also discusses electrolytic water treatment apparatus and teaches an improved means of forming electrical connections to the electrodes in a less complex manner that would prevent the reactor form leaking (Paragraph 0005).  Therefore, it would have been obvious to one of ordinary skill in the art to replace the electrical connections of Lee with the electrical connection structure of Herman in order to form the electrical connections in the improved less complex manner that prevents leakage as taught by Herman.  
Herman teaches that each electrical connection terminal comprises a conductive connection terminal (23/26) formed so as to fit within the housing (1), thus embedded in and integrally molded with the housing.  The conductive connection terminal (23/26) having one end portion exposed towards the inside of the housing body and a second end portion exposed towards an outside of the housing body, further comprising a lead (19) connecting the one end portion of the conductive connection terminal (23/26) to a respective electrode at a lead fixing part (inner surface of 26) coupled via a lead fixing member (29) at least partially in the inner space, wherein the other end comprising a power source  (outer surface of 23) connected to external power sources (42/43) via power source fixing members (30) (Paragraph 0029).
Lee teaches that the first electrode plates (31 and 32) are connected to separate terminals, through of the same polarity, thus not specifically teaching that the two first electrode plates are connected to the same electrical connection terminal.  However, it would have been obvious to one of ordinary skill in the art to combine the connections together as they are of the same polarity in order to minimize required parts.  
As to claim 4, the combination of Lee and Herman teaches the apparatus of claim 3.  Lee further teaches that the electrode part (30) further includes a first support member (34) coupled to one end portion of the first electrode plates (31 and 32) at one side edge of the channel to maintain a separation distance between the fist electrode plates (31 and 32) and the second electrode plate (33) that are alternately arranged and a second support member (35) coupled to one end portion of the second electrode plate (33) in a longitudinal direction of the second electrode plate at the other side edge of the channel to maintain a separation distance between the first electrode plate (31 and 32) and the second electrode plate (33) that are alternately arranged and the first electrode (31 and 32) are supported on inner surface of the body part by the support members (Translation Page 6; Figures 4 and 6).  
As to claim 5, the combination of Lee and Herman teaches the apparatus of claim 4.  Lee further teaches that the other end portion of the first electrode plate (31 and 32) which is not coupled to the first support member (34) is coupled to the second support member (35) and the other end portion of the second electrode plate (33) which is not coupled to the second support member (35) is coupled to the first support member (31 and 32) so that the plurality of channels are formed independently of each other (Translation Page 6; Figures 4 and 6)
As to claim 6, the combination of Lee and Herman teaches the apparatus of claim 4.  Lee further teaches that the first electrode (31 and 32) and the second electrode (33) are supported on the inner surface of the body part (11) by the first support member (34) and the second support member (35) such that coupling portions are in close contact with the body part (Figure 6).
As to claim 7, the combination of Lee and Herman teaches the apparatus of claim 1.  Lee further teaches that the apparatus comprises a supply channel guide (through holes (24)) to guide the fluid introduced through the inlet port (14) to an inlet of the plurality of channels at a uniform flow velocity if formed between the inlet of the channel and the inlet port in the inner space, the supply channel guide (24) close to the inlet of the plurality of channels (the top of the channels) than the inlet port (14) (Pages 5 and 6; Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CIEL P Contreras/Primary Examiner, Art Unit 1794